Citation Nr: 0002851	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right knee disorder 
claimed as secondary to a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for a 
right knee disorder as secondary to the service-connected 
left knee disorder.

In May 1990, the Board denied entitlement to service 
connection for a right knee disorder on a direct basis.  In a 
December 1994 rating decision, the RO found that no new and 
material evidence had been submitted to reopen a claim for 
service connection for a right knee disorder.  Although the 
veteran was informed of the RO's December 1994 decision that 
same month, she did not perfect her appeal with respect to 
this issue.  A review of the claims file reflects that in 
recent correspondence submitted by the veteran, she has 
raised the issue of entitlement to service connection for a 
right knee disability on a direct basis.  Therefore, the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
right knee disability is referred to the RO for appropriate 
action.  

In November 1996, the veteran filed a claim for service 
connection for a right knee disorder as secondary to the 
service-connected left knee disorder.  The Board considers 
this a new claim and the issue has been framed as that listed 
on the front page of the decision.

FINDING OF FACT

There is competent medical evidence that the veteran's right 
knee disorder was caused by the service-connected left knee 
disorder.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
knee disorder as secondary to the service-connected left knee 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a right knee 
disorder as secondary to the service-connected left knee 
disorder is well grounded under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the Board finds that the 
veteran's claim is plausible and capable of substantiation.  
In this respect, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1999).  See Allen v. Brown, 8 Vet. App. 448 
(holding that when aggravation of a non-service-connected 
disorder is proximately due to or is the result of a service-
connected disability, that extent of aggravation is service 
connected on a secondary basis.)

The Board finds the veteran's claim to be well grounded based 
on the November 1998 opinion of a VA physician who opined 
that the veteran's right knee disorder was the result of, or 
had been caused by, the stress and extra pressure placed on 
it by the service-connected left knee disorder.  


ORDER

The claim of entitlement to service connection for a right 
knee disorder as secondary to the service-connected left knee 
disorder is well grounded.


REMAND

Based on the foregoing medical opinion of the VA physician in 
November 1998, the Board finds the veteran's claim to be well 
grounded.  The Board observes, however, that while the 
November 1998 VA examiner had previously treated the 
appellant for her right knee, there is no indication that his 
opinion was based on a contemporaneous and thorough 
examination of the veteran or a review of her medical 
history.  In this regard, the Board observes that in 1993, 
the veteran suffered a post-service injury to her right knee 
at work which necessitated a right knee arthroscopy and 
debridement of the patella and several additional surgeries.  
Therefore, prior to final appellate review, the Board is of 
the opinion that an additional clarification is warranted 
prior to further Board action on this claim.  See Abernathy 
v. Principi, 3 Vet. App. 461, 464 (1992) (if an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's 
claim).

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that she identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom she has 
received treatment since service for her 
right knee disability.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  Thereafter, the veteran should be 
afforded a VA examination by a Board 
certified orthopedist, if available, to 
determine the nature and extent of any 
right knee disability found on 
examination.  Any special diagnostic 
tests including X-rays, range of motion 
studies, stability tests and strength 
tests deemed necessary should be 
performed.  The claims folder must be 
provided to the examiner for review prior 
to the examination.  After a complete 
review of the claims file, to 
specifically include the November 1998 VA 
opinion and relevant post-service history 
with respect to the right knee, the 
examiner must then provide an opinion 
whether it is at least as likely as not 
that any currently diagnosed right knee 
disorder is either caused or aggravated 
by the appellant's service-connected left 
knee disorder.  If any right knee 
disorder is found to have been 
chronically worsened by the veteran's 
service-connected left knee disability, 
the physician is requested to render an 
opinion as to the degree of the right 
knee disability which would not be 
present but for the service-connected 
left knee disability.  The opinions 
expressed should be accompanied by a 
written rationale.  The examination 
report should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a right knee 
disorder secondary to the service-
connected left knee disorder.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case.  The veteran and 
her representative should then be 
provided an opportunity to respond.



Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
she is otherwise notified by the RO.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 



